The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the application has been amended as follows to better characterize the claimed invention.

“REPETITION TIME INTERVAL ADJUSTMENT IN ADAPTIVE RANGE TITRATION SYSTEMS AND METHODS” 

The following is an examiner’s statement of reasons for allowance: the art of record does not teach the combination of steps in the methods as now being claimed.  In particular, the use of a difference between two successive titrations to determine whether to change the titration interval or leave it the same.  The newly cited Clinkenbeard patent (US 5,004,696) is typical with respect to what is being taught by the art including the previously discussed art of record.  Column 11, lines 13-20 describe what happens when the concentration of the analyte being measured in a process stream is within or goes outside of a predetermined percentage of change: the testing frequency may be automatically increased from once per hour to three times per hour until the measured concentration appears stabilized.  Column 9, lines 1-37 teaches that there is a desired analyte concentration of less than 50 mg/liter and he calculation is used to adjust the flow of an oxidizing agent into the process stream to reduce the analyte to that level.  In other words, Clinkenbeard is looking at a threshold value and using that to adjust the amount of oxidizer added.  Thus while the art shows that the measurement frequency can be changed when certain conditions exist, it does not teach that the change being measured to control the increase/decrease in measurement frequency is the difference between successive measurements of the analyte(s) in the process stream.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to measurement frequency during a time that the analyte is outside of a desired range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797